Per Curiam.

On all the facts and circumstances disclosed in the record, the order appealed from should be modified so as to permit plaintiff to continue as party plaintiff in the action, and add the receiver as party plaintiff; plaintiff and receiver shall be entitled to be represented by the attorneys of their own selection, but both motions to substitute attorneys shall be held in abeyance pending the report to Special Term of the official referee appointed to hear and *849report on the lien of the former attorneys; as so modified the order should be affirmed, with $20 costs and disbursements to the appellant.
Dore, J. P., Cohn, Callahan, Van Yoorhis and Shientag, JJ., concur.
Order unanimously modified in accordance with opinion and as so modified affirmed, with $20 costs and disbursements to the appellant. Settle order on notice.